Appellant was charged by indictment with the crime of conspiracy to commit a felony (Acts 1905 p. 584, ch. 169, § 641, § 2882 Burns 1926). By verdict he was found guilty. Upon petition, bail was fixed, bond given, and appellant was released from custody pending appeal. The appeal was perfected. Appellant's death on August 22, 1930, is suggested by the verified statement of the prosecuting attorney of the Fifty-Second Judicial Circuit, upon which is based the petition of the Attorney-General to dismiss the appeal.
Notwithstanding the statute, supra, which provides as mandatory a fine as well as imprisonment upon a verdict of guilty, the judgment is that appellant "be and he is hereby sentenced to and imprisoned in the Indiana State Prison for a term of not less than two years nor more than fourteen years, as a punishment for said offense charged in the indictment, and that he pay and satisfy the costs and charges herein."
Upon authority, the court finds that the petition by the Attorney-General to dismiss the appeal is well taken, and that the appeal should be dismissed. Gibson v. State (1912),178 Ind. 315, 99 N.E. 424; Harris v. State (1914), 181 Ind. 503, 104 N.E. 969; Blackwell v. State (1916), 185 Ind. 227, 113 N.E. 723.
It is therefore adjudged that the action abate, and that the appeal be dismissed. *Page 274